Citation Nr: 1540857	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 2008 for solar lentigo.

2.  Entitlement to an initial rating higher than 10 percent from September 2008 to June 2011 for solar lentigo.

3.  Entitlement to an initial rating higher than 30 percent after June 2011 for solar lentigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2013, the Veteran provided testimony in support of his claim to a member of the Board.  That member has since retired.  The Veteran declined the opportunity to have another hearing before a current member.

In April 2014, the Board remanded this appeal for additional development, which was substantially completed.


FINDINGS OF FACT

1.  For the period prior to September 2008, all doubt is resolved in his favor and his solar lentigo manifested with one characteristic of disfigurement.

2.  For the period from September 2008 to June 2011, his solar lentigo manifested with one characteristic of disfigurement.

3.  For the period starting from June 2011, his solar lentigo manifests with two characteristics of disfigurement.

CONCLUSION OF LAW

The criteria have been met for a 10 percent rating for the period prior to September 2008 for solar lentigo.  The criteria are not met for a rating higher than 10 percent for the period from September 2008 to June 2011, or for a rating higher than 30 percent for the period from June 2011 forward.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, DC 7800 (2015); 38 C.F.R. § 4.118, DC 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board observes that the Veteran was asked, pursuant to the April 2014 remand, to schedule an appointment so that color photographs of his skin disability could be taken.  He did not respond to the request.

Increased rating for solar lentigo

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

The Veteran's solar lentigo is currently staged, and rated under DC 7800.  38 C.F.R. § 4.118 (2015).  It is rated noncompensably prior to September 2008, as 10 percent disabling from September 2008 to June 2011, and as 30 percent disabling from June 2011 forward.  DC 7800 was revised effective October 23, 2008, during the pendency of this appeal.  73 Fed. Reg. 54708  (September 23, 2008).  Upon review, the Board observes that the version of DC 7800 in place at the time of service connection is substantially the same as the version in place now.  The current version uses clarifying language to describe what the code pertains to, and contains two additional explanatory notes.  See 38 C.F.R. § 4.118 (2015); 38 C.F.R. § 4.118 (2005).

Under DC 7800 (Disfigurement of the head, face, or neck), a 10 percent rating is assigned when one characteristic of disfigurement is present.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or, with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2015); 38 C.F.R. § 4.118 (2005).

Note (1) to the DC 7800 sets forth the eight characteristics of disfigurement: 
(1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeter) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

Both the previous version and the current version contain Note (2), which pertains to tissue loss of the auricle or loss of the eye, and is not applicable here.  Both contain Note (3), which provides for review of color photographs.  Id.  The current version also contains Notes (4) and (5), which provide that other disabling effects, apart from disfigurement, are to be separately rated, and that the characteristics of disfigurement may be caused by one or multiple scars.  38 C.F.R. § 4.118, DC 7800 (2015).

After review of the evidence, the Board observes  there is a paucity of evidence prior to September 2008.  He was being treated for lentigos on the forehead and lower lip while still in service, in October 2005.  During the January 2006 VA examination, it was noted he had a hyperemic forehead, lip, and cheeks.  Because the evidence is clear that he had multiple lentigos, the Board finds it likely that he also met at least one of the characteristics of disfigurement.  In giving him the benefit of the doubt, the Board finds that his disability picture more closely approximates the level of 10 percent for the period prior to September 2008.  38 C.F.R. § 4.7.  

A higher rating is not warranted, as there is no evidence that he had two or more characteristics of disfigurement prior to September 2008.  Id.  See also 38 C.F.R. § 3.400(o).

For the period after September 2008 but prior to June 2011, the Board does not find that a rating higher than 10 percent is warranted.  At the September 2008 VA examination, his lentigos were noted to be discolored, but not hyper- or hypo-pigmented.  One on the central forehead was 1.5 by 1.2 centimeters (1.8 square centimeters) and one closer to the eyebrows was 4 by 0.7 centimeters (2.8 square centimeters).  Neither of the scars is 13 centimeters alone, nor added together.  Each is wider than 0.6 centimeters.  There is no evidence of abnormal texture, or that the surface contour of the patches is elevated or depressed on palpation, or that there are scars adherent to the underlying tissue, or that there is underlying soft tissue missing, or that the skin is indurated or inflexible.  He does not have visible or palpable tissue loss or gross distortion or asymmetry of any features.  A September 2009 VA treatment record showed slight hyper-pigmentation, but there is no indication that those areas covered an area exceeding 39 square centimeters.  As he had one characteristic of disfigurement in this time period, a 10 percent rating is warranted.  38 C.F.R. § 4.118.  

The Board also does not find that a rating higher than 30 percent is warranted for the period starting from June 2011.  

At the June 2011 VA examination, he had three lentigos that were barely visible.  They were described as slightly erythematous, and not found to be hypo- or hyper-pigmented.  The lentigo above one eyebrow was 8 by 3 centimeters, above the other eyebrow was one 8 by 2.5 centimeters, and by the lip was 3.5 by 2 centimeters.    These add together for a length of more than 13 centimeters, and they each are wider than 0.7 centimeters, thus there are two characteristics of disfigurement.  There is no evidence of abnormal texture, or that the surface contour of the patches is elevated or depressed on palpation, or that there are scars adherent to the underlying tissue, or that there is underlying soft tissue missing, or that the skin is indurated or inflexible.  He did not have visible or palpable tissue loss or gross distortion or asymmetry of any features, as the lentigos were barely visible.

Similarly, at the August 2014 VA examination, his lentigos were measures as 8 by 3, 8 by 2.5, and 3.5 by 2 centimeters.  The VA examiner did not find them to be disfiguring at all, and there is no evidence of hypo- or hyper-pigmentation, abnormal texture, elevated or depressed surface contour, scars adherent to the underlying tissue, missing underlying soft tissue, or indurated or inflexible skin.  Again, he did not have visible or palpable tissue loss or gross distortion or asymmetry of his features.  As he continues to meet the two characteristics of disfigurement, a 30 percent rating is warranted.  38 C.F.R. § 4.118.

The Board notes that this matter was remanded to obtain color photographs of his solar lentigo.  He did not respond to requests to take any photographs, nor have any photographs been received for review.  This evidence may have been critical to his claim, but another remand to obtain them is not necessary.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO declined to refer this matter for extra-schedular consideration, and the Board agrees that referral is not warranted.  Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must initially determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Here, there are no symptoms of his solar lentigo that are not being addressed under the criteria contained in the Rating Schedule.  The record has also not revealed any additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Referral for extra-schedular consideration on the basis of the combined impact of his disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial 10 percent rating for the period prior to September 2008 is granted for solar lentigo.

The claims of entitlement to ratings higher than 10 percent from September 2008 to June 2011, and higher than 30 percent after June 2011, are denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


